2 N.Y.2d 946 (1957)
In the Matter of the Claim of Mabel S. Caporale, Respondent,
v.
State Department of Taxation and Finance et al., Appellants. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued March 7, 1957.
Decided April 4, 1957.
Victor Fiddler, James J. Carroll and George J. Hayes for appellants.
Louis J. Lefkowitz, Attorney-General (Daniel Polansky, James O. Moore, Jr., and Roy Wiedersum of counsel), for Workmen's Compensation Board, respondent.
Concur: CONWAY, Ch. J., DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE, JJ.
Order affirmed, with costs; no opinion.